DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-7, 9-11, 15, 16, 28, 29 and 36-39 are pending in the instant invention.  According to the Amendments to the Claims, filed May 3, 2022, claims 1-7, 9-11, 15, 16, 28, 29 and 36-39 were amended and claims 8, 12-14, 17-27 and 30-35 were cancelled.

Status of Priority Objection - Priority Date

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2017/047185, filed August 16, 2017, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application Nos.: a) 62/427,771, filed November 29, 2016; and b) 62/375,694, filed August 16, 2016.
	Similarly, the inventor or joint inventor should further note that this invention’s claim to priority under 35 U.S.C. § 119(e) to US Provisional Application Nos.: a) 62/427,771, filed November 29, 2016; and b) 62/375,694, filed August 16, 2016, respectively, was objected to in the Non-Final Rejection, mailed on October 28, 2021.  Consequently, the effective filing date, for examination and prosecution on the merits, is that of International Application No. PCT/US2017/047185, filed August 16, 2017.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, without traverse, in the reply filed on January 28, 2022, is acknowledged: a) Group I - claims 1-7, 9-11, 15, 16, 28, 29 and 36-39; and b) substituted benzo[f]imidazo[1,5-a][1,4]diazepine of formula (I) - p. 35, Example 2 (GL-II-93).
	Likewise, the inventor or joint inventor should further note that, in accordance with MPEP § 803.02, the instant Markush claim was examined, with respect to the elected species, and further to the extent necessary to determine patentability.  In the instant case, the substituted benzo[f]imidazo[1,5-a][1,4]diazepines of the formula (I), where R1 = -C(O)OH; R2 = -C1-4 alkyl; R2’ = -H; R3 = -Br; and X = -CF, respectively, which encompass the elected species, were found to be free of the prior art and allowable.
	Accordingly, the inventor or joint inventor should further note that the examiner expanded scope of the instant Markush claim to further encompass substituted benzo[f]imidazo[1,5-a][1,4]-diazepines of the formula (I), where R1 = -C(O)OR10; R2 = -C1-4 alkyl, CF3, or CCl3; R2’ = -H, C1-4 alkyl, CF3, or CCl3; R3 = -Cl, Br, or cyclopropyl; R10 = -H, C1-6 alkyl, or a saturated C3-6 cyclo-alkyl; and X = -CF, CCl, CBr, CI, or N, respectively; however, the instant Markush claim failed to be free of the prior art, since it was rejected under 35 U.S.C. § 102 in the Non-Final Rejection, mailed on October 28, 2021.
	Consequently, the inventor or joint inventor should further note that in the Non-Final Rejection, mailed on October 28, 2021, the instant Markush claim was restricted to substituted benzo[f]imidazo[1,5-a][1,4]diazepines of the formula (I), where R1 = -C(O)OR10; R2 = -C1-4 alkyl, CF3, or CCl3; R2’ = -H, C1-4 alkyl, CF3, or CCl3; R3 = -Cl, Br, or cyclopropyl; R10 = -H, C1-6 alkyl, or a saturated C3-6 cycloalkyl; and X = -CF, CCl, CBr, CI, or N, respectively.
	Next, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on October 28, 2021.
	Then, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in either the Non-Final Rejection, mailed on October 28, 2021, or the Final Rejection, mailed on March 3, 2022.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed May 3, 2022.
	Thus, a third Office action and prosecution on the merits of claims 1-7, 9-11, 15, 16, 28, 29 and 36-39 is contained within.

Reasons for Allowance

	Claims 1-7, 9-11, 15, 16, 28, 29 and 36-39 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to substituted benzo[f]imidazo[1,5-a][1,4]diazepines of the formula (I), as recited in claim 1.
	Consequently, the limitation on the core of the substituted benzo[f]imidazo[1,5-a][1,4]-diazepines of the formula (I) that is not taught or fairly suggested in the prior art is R2 on the periphery of the benzo[f]imidazo[1,5-a][1,4]diazepine core.  This limitation is present in the recited species of claim 28.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624